DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claim 1-10, 15, 20-25 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6, 7,10 and 12 of U.S. Patent No. US 11,237,882 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 20, 22, 23 and 28, claims 1, 6, 7, and 10 of U.S. Patent No. US 11,237,882 B2  disclose a gateway for use in a computing system to interface a host with a subsystem for acting as a first work accelerator to the host, the gateway having: an accelerator interface for connection to the subsystem to enable transfer of batches of data between the subsystem and the gateway when a predetermined data exchange synchronisation point in compiled code executed by the subsystem is reached (claim 1); a data connection interface for connection to external storage for exchanging data between the gateway and storage (claim 1, claim 10); a gateway interface for claim 10), wherein the gateway comprises at least one processor configured to execute instructions to, in advance of the data exchange synchronisation point being reached in the compiled code executed by the subsystem, retrieve one or more batches of data from the at least one second gateway (claim 6), wherein the gateway is associated with a local memory configured to store the one or more batches of data received from the at least one second gateway such that the one or more batches of data are available for provision to the subsystem via the accelerator interface when the data exchange synchronisation point in the compiled code executed by the subsystem is reached (claims 6, 7 and 10).
 	Regarding claims 2 and 21, claim 1 of U.S. Patent No. US 11,237,882 B2 discloses wherein one or more of the batches of data are transferred from the local memory to the subsystem in response to the data exchange synchronisation point in the compiled code executed by the subsystem being reached.
 	Regarding claim 3, claim 12 of U.S. Patent No. US 11,237,882 B2 discloses wherein the at least one processor is configured to, render available the one or more batches of data at one or more indicated storage locations in the local memory to be pulled by the subsystem from the local memory when the data exchange synchronisation point in the compiled code executed by the subsystem is reached.
 	Regarding claims 4 and 24, claim 1 of U.S. Patent No. US 11,237,882 B2 discloses wherein the least one processor is configured to execute instructions to push the one or more batches of data from the local memory to the subsystem in response to 
 	Regarding claim 5, claims 1, 6, and 10 of U.S. Patent No. US 11,237,882 B2
disclose wherein the at least one processor is configured to stream the one or more batches of data from the at least one second gateway into the local memory prior to the predetermined data exchange synchronisation point being reached in the compiled code executed by the subsystem.
 	Regarding claim 6, claims 1, 6, and 10 of U.S. Patent No. US 11,237,882 B2 disclose wherein the at least one processor is configured to stream a further one or more batches of data from the external storage into the local memory prior to the predetermined data exchange synchronisation point being reached in the compiled code executed by the subsystem, wherein the further one or more of the batches of data are transferred from the local memory to the subsystem in response to the data exchange synchronisation point in the compiled code executed by the subsystem being reached..
 	Regarding claim 7, claims 1-3, and 6 of U.S. Patent No. US 11,237,882 B2 discloses wherein the at least one processor is configured to operate as a streaming engine comprising a data mover engine and a memory management engine, the data mover engine and memory management engine configured to execute instructions in coordination from work descriptors, the memory management engine configured to execute instructions from a work descriptor to stream the one or more batches of data into the local memory prior to the one of the predetermined data exchange synchronisation point being reached in the compiled code executed by the subsystem, 
 	Regarding claims 8 and 25, claim 1 of U.S. Patent No. US 11,237,882 B2 discloses wherein the gateway is configured to: upon the subsystem reaching the data exchange synchronisation point in the execution of the compiled code, receive, at the accelerator interface, a further one or more of the batches of data; and store said further one or more batches of data in the local memory; and streaming the further data from the local memory to external storage.
 	Regarding claim 9, claims 1-3, 6 and 7, of U.S. Patent No. US 11,237,882 B2
9. (Previously presented) A gateway as claimed in claim 8, wherein the at least one processor is configured to operate as a streaming engine comprising a data mover engine and a memory management engine, the data mover engine and memory management engine configured to execute instructions in coordination from work descriptors, the memory management engine configured to execute instructions from a work descriptor to stream the one or more batches of data into the local memory prior to the one of the predetermined data exchange synchronisation point being reached in the compiled code executed by the subsystem, the data mover engine configured to execute from the work descriptor, the instructions to push the one or more batches of data from the local memory to the subsystem in response to receipt of an indication that the data exchange synchronisation point has been reached by the subsystem, wherein the memory management engine is configured to execute instructions from the work 
 	Regarding claim 10, claim 1 of U.S. Patent No. US 11,237,882 B2 discloses wherein the gateway is configured to receive from the subsystem, a data packet when the data exchange synchronisation point in the compiled code executed by the subsystem is reached.
 	Regarding claim 15, claim 10 of U.S. Patent No. US 11,237,882 B2 discloses wherein the external storage comprises at least one of: a storage of the host; local storage and a network attached storage.
4.	Claims 11 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 10 of U.S. Patent No. 11,237,882 B2 in view of claims 1 and 15 of copending application no. 16/235,256 (Published as US-2020/0014560-A1).
	Regarding claims 11 and 26, claims 1, 6, 10 of U.S. Patent No. US 11,237,882 B2  disclose a gateway as claimed in claim 10.
Claims 1, 6, 10 of U.S. Patent No. US 11,237,882 B2 do not explicitly teach the gateway configured to: examine an address of the data packet to determine whether the data packet is addressed to a resource associated with the gateway; and in response to determining that the data packet is addressed to resources associated with the gateway forward the data packet to said resource, wherein the resource associated with the 
gateway comprises one or more of: a second subsystem for acting as the second work accelerator to the host; and a memory of the gateway.

	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to examine an address of a data packet, received from the subsystem, to determine whether the data packet is addressed to a resource associated with the gateway; and in response to determining that the data packet is addressed to resources associated with the gateway forward the data packet to said resource, wherein the resource associated with the gateway comprises one or more of: a second subsystem for acting as the second work accelerator to the host; and a memory of the gateway in the claims 1, 6, 10 of U.S. Patent No. US 11,237,882 B2 in view of copending application no. 16/235,256 to enable forwarding data to the intended destination.
5.	Claims 12, 13, 16 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10 of U.S. Patent No. US 11,237,882 B2 in view of Yin et al. (US 2009/0323693 A1, hereinafter “Yin”).
 	Regarding claims 12, 13, 16 and 27, claim 1, 6, 10 of U.S. Patent No. US 11,237,882 B2 teach a gateway as claimed in claim 10.

Yin teaches a well-known method of a gateway configured to: look up in a routing table, a port of the gateway interface corresponding to an address indicated in the data packet; and forward the data packet over the port of the gateway. Wherein the address indicates an address associated with the second gateway, wherein the gateway is configured to forward the data packet over the gateway interface to the second gateway. Wherein the gateway interface comprises multiple ports, each port connected to a corresponding second gateway of multiple gateways (figs. 3a, 3b, 6, ¶ [0089]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to look up in a routing table, a port of the gateway interface, comprising multiple ports, each port connected to a corresponding second gateway of multiple gateways, corresponding to an address indicated in the data packet and forward the data packet over the port of gateway. Where the address indicates an address of an accelerator associated with the second gateway and to forward the data packet over the gateway interface to the second gateway in the system of claim 1, 6, 10 of U.S. Patent No. US 11,237,882 B2 to utilize design methodologies well known in the art.
6.	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10 of U.S. Patent No. US 11,237,882 B2 in view of  in view of Tatsumura et al. (US 2012/0117354 A1, hereinafter “Tatsumura”).
	Regarding claim 14, claims 1, 6, 10 of U.S. Patent No. US 11,237,882 B2 copending application no. 16/235,256 disclose a gateway as claimed in claim 10.
 	Claims 1, 6, 10 of U.S. Patent No. US 11,237,882 B2 in view of copending application no. 16/235,256 do not explicitly teach wherein the address is an address in a global address space encompassing a plurality of accelerators and gateways in a scaled system.
However, Tatsumura teaches examining an address, in a global address space encompassing a plurality of devices and gateways in a scaled system of the data packet (figs. 1, 6, 17, ¶ [0063], ¶ [0064]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to examine an address, in a global address space encompassing a plurality of accelerators and gateways in a scaled system, of the data packet to determine whether the data packet is addressed to a resource associated with a networking device in the system of claim 1, 6, 10 of U.S. Patent No. US 11,237,882 B2 in view of copending application no. 16/235,256  to utilize design methodologies well known in the art.
7.	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10 of U.S. Patent No. US 11,237,882 B2 in view of copending application no. 16/235,256, and Tatsumura and Arimilli et al. (US 2009/0198963 A1, hereinafter “Arimilli”).

 Claims 1, 6, 10 of U.S. Patent No. US 11,237,882 B2 in view of copending application no. 16/235,256 and Tatsumura do not explicitly teach wherein the accelerators and gateways form part of a common synchronisation zone and are each configured to generate a synchronisation acknowledgement responsive to receiving an indication of the one of the data exchange synchronisation point when a respective condition is met.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to form a common synchronisation zone with the accelerators and gateways and configure each of accelerators and gateways to generate a synchronisation acknowledgement responsive to receiving an indication of a pre compiled data synchronisation point when a respective condition is met in the system of claims 1, 6, 10 of U.S. Patent No. US 11,237,882 B2 in view of copending application no. 16/235,256  and Tatsumura to further enhance system efficiency and reliability.
8.	Claims 1-10, 15, 20-25, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8, 9, 10, 13-15 of U.S. Patent No. 10,922,063 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-10, 15, 20-25, and 28, claims 1, 3, 6, 8, 9,10, 13-15 of U.S. Patent No. US 10,922,063 B2 disclose a gateway for use in a computing system to interface a host with a subsystem for acting as a first work accelerator to the host, the claim 1); a data connection interface for connection to external storage for exchanging data between the gateway and storage (claims 1, 3, 6,); a gateway interface for connection to at least one second gateway for interfacing the host with a further subsystem for acting as a second work accelerator to the host (claim 10), wherein the gateway comprises at least one processor configured to execute instructions to, in advance of the data exchange synchronisation point being reached in the compiled code executed by the subsystem, retrieve one or more batches of data from the at least one second gateway (claims 3, 8), wherein the gateway is associated with a local memory configured to store the one or more batches of data received from the at least one second gateway such that the one or more batches of data are available for provision to the subsystem via the accelerator interface when the data exchange synchronisation point in the compiled code executed by the subsystem is reached (claims 3, 8, 9 or claims 13-15).
9.	Claims 1-6, 8, 10, 15, 20-25, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8 and 17 of copending application no. 16/235,383 (Published as 2020/0012533 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6, 8, 10, 15, 20-25, and 28, claims 1, 2, 7, 8 and 17 of copending application no. 16/235,383 disclose a gateway for use in a computing system to interface a host with a subsystem for acting as a first work accelerator to the host, the claims 1, 2, ); a data connection interface for connection to external storage for exchanging data between the gateway and storage (claim 1); a gateway interface for connection to at least one second gateway for interfacing the host with a further subsystem for acting as a second work accelerator to the host (claim 1), wherein the gateway comprises at least one processor configured to execute instructions to, in advance of the data exchange synchronisation point being reached in the compiled code executed by the subsystem, retrieve one or more batches of data from the at least one second gateway (claim 1, 17), wherein the gateway is associated with a local memory configured to store the one or more batches of data received from the at least one second gateway such that the one or more batches of data are available for provision to the subsystem via the accelerator interface when the data exchange synchronisation point in the compiled code executed by the subsystem is reached (claim 1, 7, 8, 17 ).
Response to Arguments
10.	Applicant’s arguments filed on December 6, 2021 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477